Electronically Filed
                                                    Supreme Court
                                                    SCWC-12-0001024
                                                    15-JUL-2013
                                                    09:31 AM



                         SCWC-12-0001024

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      HOVEY B. LAMBERT, Trustee under the Hovey B. Lambert
     Trust, an Unrecorded Revocable Living Trust Agreement
       dated April 5, 2002, Respondent/Plaintiff-Appellee,

                                vs.

        LESIELI TEISINA, Petitioner/Defendant-Appellant,

                                and

      PENISIMANI TEISINA, Petitioner/Intervenor-Appellant,

                                and

       WAHA (K), et al., Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0001024; CIV. NO. 09-1-2529-10)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
                 AND REQUESTING FURTHER BRIEFING
(By: Nakayama, Acting C.J., Acoba, McKenna and Pollack, JJ., and
   Circuit Judge Lee, in place of Recktenwald, C.J., recused)

          The application for a writ of certiorari, filed on June

12, 2013, is hereby accepted.

          IT IS FURTHER ORDERED that each party shall file a

supplemental brief addressing the exception to the final judgment

requirement announced in Forgay v. Conrad, 47 U.S. 201 (1848) in
relation to an order confirming a partition sale.    Each party’s

supplemental brief shall not exceed 10 pages in length and shall

be filed within 14 days after the filing of this order.

          DATED: Honolulu, Hawai#i, July 15, 2013.

R. Steven Geshell for         /s/ Paula A. Nakayama
petitioners
                              /s/ Simeon R. Acoba, Jr.
Philip J. Leas, W. Keoni
Shultz and Lori K. Amano      /s/ Sabrina S. McKenna
for respondent
                              /s/ Richard W. Pollack

                              /s/ Randal K. Lee




                                2